Priority
Foreign priority to CN201810921190.9 (filed on 08/14/2018) is not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). 
For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e) because the PCT application was filed more than 12 months after the filing of the Chinese patent application. The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	In the Claims filed on 03/29/2022:
	In Claim 1, line 2, the phrase “an air guiding channel” has been replaced with the phrase ---the air guiding channel---
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a power adjustment device, comprising a steel cylinder and a dustproof cover fixed at an upper end of the steel cylinder, wherein a piston is slidably arranged inside the steel cylinder, the piston being fixedly provided with a guide rod, the guide rod being slidably connected with the dustproof cover, and a steel cable being fixed at an upper end of the guide rod, a lower end of the steel cylinder is provided with a bottom plate, the piston is provided with at least one one-way air guide structure, and the upper end of the steel cylinder is provided with a vent hole; wherein the bottom plate is provided with a rectangular air volume adjusting mechanism, the rectangular air volume adjusting mechanism being arranged on the bottom plate and comprising a rectangular air valve and a first rectangular blind hole that are arranged on the bottom plate, an air volume adjusting sheet being slidably arranged inside the first rectangular blind hole, and the rectangular air valve communicating with the first rectangular blind hole; or. wherein the bottom plate is provided with a circular air volume adjusting mechanism, the circular air volume adjusting mechanism comprising a first circular blind hole and a first through hole that are provided in the bottom plate, the first circular blind hole and the first through hole being perpendicular to and communicating with each other, an air volume adjusting shaft being rotatably arranged inside the first circular blind hole, and a second circular blind hole and an air volume adjusting hole being provided in the air volume adjusting shaft.
Claims 2, 4-6, and 9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

    PNG
    media_image1.png
    408
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    612
    media_image2.png
    Greyscale

Regarding independent claim 1, Watterson (US Patent No. 5,622,527) discloses a power adjustment device (Hydraulic cylinder device 168; Figures 3 and 5; i.e., the hydraulic cylinder device adjust the amount of power/resistance needed to operate a exercise machine), comprising a  cylinder (Cylinder 96; Figure 3) and a dustproof cover (Cylinder end piece 124 or end cap 126; Figure 3; i.e., the end pieces cap the top of the cylinder to not allow any air/dust/particles to escape the cylinder) fixed at an upper end of the steel cylinder 96 (i.e., either end 158,156 can be considered the upper end of the cylinder depending on the position of the cylinder), wherein a piston (Piston 102; Figure 3) is slidably arranged inside the steel cylinder, the piston 102 being fixedly provided with a guide rod (Shaft 116; Figure 3), the guide rod 116 being slidably connected with the dustproof cover 124, and a steel cable (Spring coil 188; Figure 5) being fixed at an upper end of the guide rod (Upper attachment ring 158; Figure 3; i.e., the coil spring is attached at the upper end of the cylinder’s guide rod as seen in Figure 5) but does not disclose a lower end of the steel cylinder is provided with a bottom plate, the piston is provided with at least one one-way air guide structure, and the upper end of the steel cylinder is provided with a vent hole; wherein the bottom plate is provided with a rectangular air volume adjusting mechanism, the rectangular air volume adjusting mechanism being arranged on the bottom plate and comprising a rectangular air valve and a first rectangular blind hole that are arranged on the bottom plate, an air volume adjusting sheet being slidably arranged inside the first rectangular blind hole, and the rectangular air valve communicating with the first rectangular blind hole; or. wherein the bottom plate is provided with a circular air volume adjusting mechanism, the circular air volume adjusting mechanism comprising a first circular blind hole and a first through hole that are provided in the bottom plate, the first circular blind hole and the first through hole being perpendicular to and communicating with each other, an air volume adjusting shaft being rotatably arranged inside the first circular blind hole, and a second circular blind hole and an air volume adjusting hole being provided in the air volume adjusting shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784               
                                                                                                                                                                                         /ANDREW S LO/Primary Examiner, Art Unit 3784